 

HEALTH INSURANCE INNOVATIONS, INC.

15438 North Florida Avenue, Suite 201

Tampa, Florida 33613

 

June 14, 2017

 

Mr. Michael Hershberger

c/o Health Insurance Innovations, Inc.

15438 North Florida Avenue, Suite 201

Tampa, Florida 33613

 

Re: Amendment to Second Amended and Restated Employment Agreement

 

Dear Michael:

 

You are currently a party to a Second Amended and Restated Employment Agreement,
dated as of September 16, 2015 (the “Employment Agreement”), with Health
Insurance Innovations, Inc. (the “Company”). The purpose of this letter
agreement is to set forth certain mutually agreed-upon amendments to your
Employment Agreement. For purposes of this letter agreement, capitalized terms
appearing but not defined in this letter agreement shall have the meanings set
forth in the Employment Agreement.

 

You and the Company have agreed that, effective as of the date set forth above,
your Employment Agreement will be amended as follows:

 

  1. Section 3(a) of the Employment Agreement will be amended by deleting said
section in its entirety and replacing it with the following:

 

(a) The Company agrees to pay to Executive a salary in cash (“Salary”), as
compensation for the services to be performed by Executive in his capacity as
Chief Financial Officer, Treasurer and Secretary at the rate of $350,000 per
calendar year. Executive’s Salary will be paid in accordance with the Company’s
customary payroll procedures and be subject to applicable taxes and
withholdings. During the Term, the Board shall have the right to (at its
discretion) increase, but not decrease, Executive’s Salary, except the Board may
decrease Executive’s Salary in connection with a base salary decrease that is
generally applicable to all members of the Company’s senior management if such
decrease is proportionate to the base salary decrease of all members of the
Company’s senior management. Executive’s salary as in effect from time to time
shall constitute his “Salary” for purposes of this Agreement.

 

 -1- 

 

 

  2. Section 3(f) of the Employment Agreement will be amended by deleting said
section in its entirety and replacing it with the following:

 

(f) Executive shall be eligible to participate in any equity incentive plan,
restricted share plan, share award plan, stock appreciation rights plan, stock
option plan or similar plan adopted by the Company on the same terms and
conditions applicable to other senior Company executives of the same level, with
the amount of such awards to be determined by the Board in its sole discretion.
Executive shall be eligible for an annual bonus and long term incentive awards
as determined at the sole discretion of the Board. Executive’s target bonus
under the Company’s management bonus plan will be equal to 60% of Executive’s
Salary then in effect.

 

  3. You hereby agree that, as a result of certain Restricted Share grants made
to you on or about the date of this letter agreement, the provisions of Section
3(d) of the Employment Agreement shall not apply, and you will not be eligible
for the grants described therein, prior to September 16, 2019.

 

  4. Except as specifically set forth in this letter agreement, the Employment
Agreement shall remain in full force and effect in accordance with the terms
thereof.

 

By signing this letter agreement below, you confirm your agreement to the
foregoing.

 

  Sincerely,       HEALTH INSURANCE INNOVATIONS, INC.         /S/ Gavin
Southwell   Name: Gavin Southwell   Its: Chief Executive Officer

 

Acknowledged and Agreed as of June 14, 2017.

 

By: /S/ Michael D. Hershberger     Michael D. Hershberger, individually  

 

 -2- 

 

